FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE RAMON ROMERO GOMEZ,                         No. 05-75302

               Petitioner,                       Agency No. A095-450-457

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Jose Ramon Romero Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence findings of fact and review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

         Substantial evidence supports the IJ’s finding that Romero Gomez was

statutorily barred from establishing good moral character, and therefore ineligible

for cancellation of removal, based on his testimony that he helped his wife illegally

cross the border into the United States. See 8 U.S.C. §§ 1101(f)(3),

1229b(b)(1)(B); Sanchez v. Holder, 560 F.3d 1028, 1034 n.1 (9th Cir. 2009) (en

banc).

         Romero Gomez’s contention that his admission of alien smuggling could not

be used against him because he had not been advised of the elements of alien

smuggling lacks merit. See Sanchez, 560 F.3d at 1034 n.1.

         Contrary to Romero Gomez’s contention, the IJ’s decision was sufficiently

detailed and reasoned to facilitate our review on appeal. Cf. Movsisian v. Ashcroft,

395 F.3d 1095, 1098 (9th Cir. 2005) (BIA abused its discretion where it failed to

provide provide specific and cogent reasons for its decision).

         PETITION FOR REVIEW DENIED.




                                           2                                    05-75302